Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 27, 1974, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective April 5, 1974 on the ground that he lost his employment through misconduct in connection therewith. The record demonstrates substantial evidence to support the board’s finding that appellant, a bellman, knowingly violated a rule and regulation of his employer by selling liquor to his employer’s guests in hotel rooms assigned to them. Appellant was given written notice not to sell alcoholic beverages to guests and that any employee discovered violating the rule would be dismissed immediately. The board’s decision must be sustained (Labor Law, § 623; Matter of James [Levine] 34 NY2d 491; Matter of Lester [Catherwood] 30 AD2d 1025). We find no merit in appellant’s claim that he was denied the equal protection of the law. There is nothing in the record to indicate that the board, in making its decision, engaged in "intentional or purposeful discrimination” (Snowden v Hughes, 321 US 1, 8). Inconsistent factual determinations in separate trials of comparable cases between different parties have long been tolerated. (People ex rel. Guido v Calkins, 9 NY2d 77; People v Kief, 126 NY 661.) Decision affirmed, without costs. Greenblott, J. P., Kane, Koreman, Larkin and Reynolds, JJ., concur.